Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 1 of 11 PAGEID #: 1

 

 

 

   

AO 105 (Rev. 01/87) Appheaon fern Search Warrant
UNITED STATES DISTRICT COURT
for the
Southem District of Ohio a

ss on

In the Matter of the Search of ) 6 OREO on mo

(Briefly describe the property ta be searched ) ‘ ~|£2£ 9 GEE
or identify tha person by name ond address} ) Case No, 2. arms we ee & ee
Larry J, WALLIAMS Jr. ) : _ gor
} mA ry = a

) soy * 2s

mee ot Wo olnes

APPLICATION FOR A SEARCH WARRANT eae Sy am

z cH ;

I, 2 federal law enforcement officer or an attorney for the government, request a search warrant end state under
i Person oF property

penalty of perjury that I have reason to believe that there is now concealed on the followin
located In the Southam District of Ohio (identify the person or describe property 4
be searched and give its facation): Larry WILLIAMS Jr., Male/Black, 603°, 210 Ibs, DOB: 11/03/1880, Ohio ACI #8801677.

The person or property to be searched, described above, is believed to conceal (etetify the person or describe the
Property fo be seed):
Sativa and/or orat skin calls obtained by means of an oral swab (DINA).

The basis for the search under Fed, R. Crim. P. 41(c) is (chect one or more):
if evidence of a erlme;
C? contraband, fruits of crime, or other items illegally possessed:
G property designed for use, intended for use, or used in committing a crime;
OF a person to be arrested or a person who is unlawfully restrained.

The search is related to.aviolationof 18 U.S.C. § _ 822(a)(1)__, and the application is based on these
facts:

of Continved on the attached sheet.
} is requested

(i Delayed notice of ___ days (give exact ending date If more than 30 days: _

under #8 U.S.C. § 31034, the basis of which is set forth on the attached sheet.
tee

___

   

Sworn to before me and signed in my presence.

Date: __09/10/2021_

City and state: Columbus, Ohio
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 2 of 11 PAGEID #: 2

THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF i
Larry WILLIAMS Jr.

AFFIDAVIT IN SUPPORT OF AN

APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Takata Mayo, being first duly swom, hereby depose and state as follows:
TRODUCTION AND OUND

1. I make this affidavit in support of an application for a search warsant that your
affiant believes theze is probable cause that on the person of Larry WILLIAMS Jr. (hereinafter
WILLIAMS), is sativa, topical, and/or oral shin cells (DNA), which is evidence of viclation of

Title 18 United States Code 922(g)(1)- Felon in Possession of 2 Firearm.

2. Your Affiant is a sworn Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), and have been since October 2018. As part of my training with
the ATF, I graduated from the Federal Law Enforcement Training Center Criminal Investigator
School in Glynco, Georgia. 1 am also a graduate of the ATF National Academy's Special Agent
Basic Training, and have completed additional ATF Complex Investigations Training. During
my time as a law enforcement officer, I have participated in numerous investigations that have
resulted in the execution of state and federal search warrants and arrest wertants; the seizure of
firearms, narcotics, and related contraband. Based upon my experience, persons involved in

crimes commonly carry and maintain cellular telephones for communication purposes, and
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 3 of 11 PAGEID #: 3

commonly use their cellular telephones as a method of communication prior to, during, and after
the commission of crimes.

3. Your Affiant is familiar with the operation of illegal drug trafficking
organizations in central Ohio and how these drug traffickers utilize firearms in an attempt to
protect themselves and intimidate those individuals who are also involved in such activities.

4, This affidavit is intended to show only that there is sufficient probable cavse for

the requested warrant and does not set forth all of my knowledge about this matter.

IDENTIFICATION OF THE INDIVIDUAL TO BE EXAMINED

3. The person to be searched is further identified as Larry James WILLIAMS Jr.,
date of birth 11/03/1980, black male, approximately 6'03” tall, approximately 199 pounds, with
black hair, brown eyes, FBI number 540617JB4, BCI number B801677, and social security

number 28 1-32-1961.
PROBABLE CAUSE

6. On February 12, 2019, investigators with Homeland Security Investigations (HS})
and the Franklin County Sheriff's Office GFCSO) encountered Ruben Rodriguez Jr. who was
found to be in possession of two kilograms of cocaine. Investigators originally located Ruben
Rodriguez Jr. on February 11, 2019 while they were conducting routine surveillance at a Red
Roof Inn located at 4530 West Broad Street, Columbus. At that time, investigators observed a
silver Ford Fusion bearing Texas license plate KZB9897 parked in the Red Roof Inn parking lot,
Upon running this license plate in Jaw enforcement databases, investigators learned that this

vehicle was registered to a Michael Rene Ponce in Buda, Texas, Investigators also leamed that

2
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 4 of 11 PAGEID #: 4

Ponce was arrested in March 2008 in Austin, Texas as part of a large heroin conspiracy case
involving over a dozen other co-conspirators. Ponce was subsequently convicted for violation of
Title 21 USC Section 846 (conspiracy to possess with the intent to distribute heroin) and was
sentenced to 57 months in federal prison, The law enforcement databases also showed no
connections to Ponce and any individuals in Ohio.

7. Investigators began surveillance on the Ford Fusion on February 11, 2019 as the
driver, later identified as Ruben Rodriguez Jr. and his girlfriend, Beslin Petaza, ate lunch at a
Bob Evans Restaurani located at 4331 West Broad Street, Columbus, Ohio, shopped at a
Walmart near Hilliard Rome Road in Columbus and then went to see a movie at a local movie
theater. It was apparent to investigators that these individuals were making attempts to “kill
time” which is indicative to investigators as drug activity, specifically awaiting delivery of
possible drug proceeds. While Rodriguez and Peraza were inside the Walmart, FESO Deputy
Rob McKee ran his canine “Gator” around the silver Ford Fusion while it was parked in the
Waimant parking lot. Gator gave a positive alert io the presence of narcotics inside the silver
Ford Fusion. Eventually, Rodriguez and Peraza checked into a different hotel, the La Quinta inn
and Suites located on 5510 Trabue Road, Columbus, Chio.

8. On February 12, 2019, investigators re-established surveillance on Rodriguez and
Peraza as they traveled to 121 Stevens Avenue, Columbus, Ohio. Upon arriving, Rodriguez was
observed entering this residence where he remained for approximately ten minutes, Following
his departure from this residence, a deputy with PCSO conducted a traffic stop on the vehicle
Rodriguez was driving. During a subsequent search of the vehicle, approximately 2.0 kilograms
of cocaine and $30,006.00 in U.S. currency were discovered. In a subsequent interview,

Rodriguez stated that he was in Columbus for the purpose of oversecing the arrival of cocaine
3
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 5 of 11 PAGEID #: 5

and heroin that was being sent to individuals at 121 Stevens Avenue, Columbus, Ohio. He
admitted that the cocaine in his car had been sent to these individuals at 121 Stevens Avenue
approximately 1-2 weeks ago, and he came to Colambus, OH at that time to make sure these
individuals received this cocaine. After they received this cocaine he went back to Texas, A short
time later he learned that these individuals were not happy with the quality of the cocaine, so he
was sent back to Columbus, OR, When he arrived this time in Columbus, OH, around Febnuary
9, 2019, he was directed by his boss in Mexico io retrieve the cocaine that was already delivered
and to oversee the arrival of approximately 2 kilograms of heroin that was arriving via UPS.
According tc Rodriguez, when he was inside the residence located at 121 Stevens Avenue,
Columbus, Ohio, he stated that he saw the 2 kilograms of heroin that was sent. It was at this time
the individuals at this residence paid him a partial payment of approximately $30,000 for this
heroin. This was the money seized by investigators during the traffic stop on his vehicle. Ruben
Rodriguez Jr. was arrested on federal drug conspiracy charges, specifically conspiracy to
distribute heroin, at that time. He has subsequently been convicted of this charge in the Southern
District of Ohio. Additionally, investigators have learned that Lashawn White rented 121 Stevens

Avenue on August 30, 2017 and was still renting this residence through January 2020.

9. Additionally, investigators have learned that LaShawn White was arrested by the
Ohio Highway Patrol (OHP) on April 1, 2018 after a traffic stop on Livingston Avenue in
Columbus, Ohio. During this traffic stop, troopers found a small amount of cocaine in the vehicle
and White had a loaded handgun under his thigh while seated in the driver's seat. According to
the arresting OHP trooper, when the handgun was found White stated that if they seized his gun,
he would just get another one because he lives on Stevens Avenue, LaShawn White was arrested

at that time. He subsequently was released from custody pending further court hearings.
4
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 6 of 11 PAGEID #: 6

10. On September 13, 2019, the Franklin County Sheriff's Office narcotics unit
received an anonymous tip concerming suspected drug activity at 121 Stevens Avenue,
Columbus, Ohio. In this tip, the caller stated that this residence receives heavy drug traffic all
day and night. The individuals believed to be receiving the drugs enter the residence using the
back door. Additionally, the caller stated that a U-Haul and a box truck are also used at the

residence as part of the drvg activity.

11, Through November 4, 2019 through November 7, 2019, investigators conducted
surveillance on 121 Stevens Avenue, Columbus, Ohio. During this surveillance, investigators
observed constant activity at the residence. On every day of surveillance, investigators observed
multiple individuals arriving at the residence and entezing through the rear door and occasionally
the front door. Once inside the residence, these individuals remained for short periods of time.
Based upon the training and experience of investigators, investigators know this type of activity
is consistent with individuals purchasing narcotics. Investigators also observed a box truck
parked in the rear of the residence, matching the descripiion of one of vehicles identified in the
tip to FCSO, Investigators did observe a lot of pedestrian activity around this box truck during
the surveillance. Investigators also observed individuals near the buck door of this residence that

appenred to be possible lookouts.

12. Some of the specific activity observed at this residence during the surveillance

includes but is not limited to:

13. On November 4, 2019, surveillance units observed a Honda Accord with Ohio
license plate HXJ8072 arrive in the rear alley of 121 Stevens Avenue. This vehicle is registered

to a Cheisea Krafft, 151 Hanstein Place, Groveport, Ohio. Upon arriving, the passenger, a white
5
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 7 of 11 PAGEID #: 7

female, was observed exiting the vehicle and knocking on the rear door of the residence, She was
eventually let inside the residence. During the short time she was inside the residence, the
vehicle which dropped her off was observed circling the block numerous times. After
approximately ten (10) minutes, this white female was observed exiting the rear door to the
residence and walked up the alley away from the residence. Based upon training and experience
of investigators, this type of activity is consistent with an individual purchasing narcotics from a

dmg houses.

14, —_ In the late evening of November 7, 2019, surveillance units observed a black Jeep
bearing Ohio license plate HKL6102 arrive at 121] Stevens Blvd, Columbus, Ohio. This vehicle
ig registered to an Eric Morris, 40 Schoo! Street, London, Ohio. Records checks show that
Mocris was arrested in 2011 for possession of drugs. Morris was observed walking to the front
door of the residence before being let inside. Morris was inside the residence for approximately
five (3) minutes before departing and re-entering his Jeep. Upon departing the area, Morris was
observed pulling into a gas station parking lot near the residence on Stevens Avenue, Columbus,
OH. It was observed that Morris never got out of his vehicle while parked in the parking lot.
After a few minutes, Morris was observed driving down an alley near the gas station. In an effort
to locate Morris, surveillance units drove down the alley and observed Morris parked in the alley
with his headlights tured off. Upon seeing the surveillance unit approaching, Morris tumed on
his lights and turned down another alley. It was the opinion of surveillance units at that time that
Morris was making attempts to allude investigators at that time. Surveillance units eventually
located Morris again as he departed the area taking the onramp to Interstate 70 east. This type of
activity is consistent with what law enforcement refers to as "heat runs". Based upon the training

and experience of investigators, investigators know that individuals involved in illegal activity,
6
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 8 of 11 PAGEID #: 8

including narcotics possession and distribution, often engage in heat runs. Heat runs are actions
that make it difficult for unmarked law enforcement to follow the individuals in a vehicle
without the individual observing the unmarked law enforcement following them. It can also help

the individual iose any unmarked law enforcement that may be following them,

15. On November 14, 2019, at approximately 7:00am, investigators executed a State
of Ohio search warrant on the residence located at 121 Stevens Avenue, Columbus, Ohio. Upon
executing this search warrant, investigators located numerous individuals inside the residence
including Wil LIAMS and Jeffery Ford. Some of the items that weve found and seized from
inside this residence were 210.85 grams of fentanyl! or a mixture containing fentanyl, 19.79
grams of methamphetamine, 115.43 grams of cocaine, 2.35 grams of heroin and five firearms.
These drugs were packed for individual sale and it was apparent to investigators that this
residence was being used as a selling point for numerous kinds of narcoiics. Many on the
individuais located inside this residence were identified as narcotics users, while it wes apparent
to investigators that two individuals were in charge of selling the narcotics. These individuals
were the individuals which appeared to be living in the two bedrooms inside the residence. Both
bedrooms contained numerous narcotics packaged for individual sale and stored in metal cash
boxes. Inside one bedroom, investigators located paperwork in the name of Jamar Williams.
Inside this becroora, investigators also located four firearms, amongst other items. Investigators
believe that this bedroom was being used by WILLIAMS, as one (1) of the individuals with
knowledge of the house indicated that WILLIAMS used this bedroom. Those firearms are
specifically identified as follows:
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 9 of 11 PAGEID #: 9

a. One (1) Sig Sauer manufactured, model P25), 9mm pistol, bearing serial number

BAKI85340, with two (2) magazines,

b. One (1) SCCY manufactured, model CPX-1, 9mm pistol, bearing serial number

040945, with one (1) magazine,

¢, Oae (1) American Tactical Imports manufactured, model Cmni Hybrid, 5.56

caliber pistol, bearing serial number NS230451, with two (2) magazines, and

d. One (1) CEC manufactured, model 7{5T, .22 caliber pistol, bearing serial number

EKE3237471, with one (1) magazine.

16. On November 21, 2019, HSI and Detectives from the Franklin County Sheriff's
Office Drug Task Force (FCDTF) executed a search warrant at 4594 Ava Point, Hilliard, CH.
This residence was identified to have been rented by the Stephanie Bouphavong, the girlfriend of
WILLIAMS. Investigators with HSI and the FCDTF seized the faliowing three (3) firearms

amongst other items. Those firearms are specifically identified as:

a. One (1) Ravea Arms manufactured, model MP25, .25 caliber pistol, bearing serial

number 1847463, with the magazine,

b. One (1) Ruger manufactured, model P94, 9mm pistol, bearing serial number 308-

53444, with the magazine, and

c. One (1) Ruger manufactured, model LCP, .38 catiber pistol, bearing serial

number 371378008, with the magazine.
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 10 of 11 PAGEID #: 10

17, On February 19, 2620, investigators with the United States Marshal Service
(USMS) executed a Federal arrest warrant for WILLIAMS at 58 North Wayne Avenue,
Columbus, OH. At the time of his arrest, investigators seized a Weatherby manufactured, mode}
92, 12 gauge shotgun, bearing setial number 92-03273. The listed firearms were subsequently
swabbed for DNA samples at the Columbus Division of Police Crime Laboratory, Swabs
collected from the firearms and their magazines were examined microscopically, and cells
suitable for DNA analysis were observed. The swabs were preserved for DNA analysis when a

Suspect standard is submitted for comparison purposes.

ONCL N

18. Based on my training, experience, and on the above information, your affiant
believes that probable cause exits that on the person of Larry James WILLIAMS Jr date of birth
1103/1980, black male, approximately 6°03” tall, approximately 199 pounds, with black hair,
brown eyes, FBI number 540617JB4, BCI number B801677, and social security number 28 [-82-
1961, is saliva, topicat, and/or oral shin cells (DNA), which is evidence of violation Title i8
U.S.C, 922()(1) — Felon in Possession of a Firearm,

Respectfully submitted,

Lat PR Ba

Takara R. Mayo

Special Agent
Bureau of Alcohol, Tobacco, Firearms and
Explosives
Case: 2:21-mj-00097-CMV Doc #: 1 Filed: 02/11/21 Page: 11 of 11 PAGEID #: 11

Subscribed and sworn to before me
on February 10, 2021:

Chelsea Vascura

U.S. Magistrate Judge

iG
